Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on May 28, 2020 and August 19, 2021 are considered by the Examiner. 
Drawing
The drawing filed on May 28, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In reference to claims 1-20: the claimed invention is directed to abstract idea without significantly more. The claims recite “forming a configuration setting for application based on the after-hours metric”. This judicial exception is not integrated into a practical application because the claimed invention reads on a human thought process/mathematical derivation. 
Prong I: the instant claim 1 recites the steps of “accessing online activity data”, “filtering [selecting] the online activity data based on preset [selected] time range”, “computing [calculating] an after-hours activity score based on a type of activity or a duration of an activity from a filtered online activity data” and “weight [normalize] to the type of activity or duration of activity”, “computing [calculating] an after-hours metric based on the after-hours activity score”  and “forming a configuration setting for the application...” and “applying the configuration setting to the application.” These limitations could be carried out as purely a mental process/computational analysis or mathematical derivation. Therefore, the recited method falls in the abstract idea grouping of mental process and mathematical concept. 
Prong II: the abstract idea noted above is not integrated into a practical application of the 101 analysis because the claim does not recite sufficient additional elements to integrate the abstract idea into a practical application. The claim recites that, i.e., see the preamble, “a computer implemented method”. However, this is considered a generic term that suggest that the abstract idea can be processed or performed using a computer. Therefore, the “computer-implemented method” does not cause the instant claim 1 as a whole to integrate the abstract idea into a particular practical application or provide significantly more than the recited abstract idea (see MPEP 2106.05(b)). The claim does not recite applying the abstract idea with, or by use of, any particular machine, nor does the claim affect a real-world transformation or reduction of a particular article to a different state or thing. The claim amounts to manipulating data. The claim establishes “forming a configuration setting ...and applying the configuration setting to the application” but does not recite a particular practical application being carried out within that field-of-use. Therefore, the claimed invention does not appear to be limited to the use of the mental process or math for a particular practical application, but instead the claim appears to monopolize the mental process or math itself, in any practical application where it might find some use. 
Step 2B: as noted above, the claim does not include additional elements that are sufficiently more than the abstract idea for the same reason as discussed in prong II. Therefore, the instant claim 1 is considered patent ineligible under 35 U.S.C. 101. 
With regard to claims 2-10: the instant dependent claims when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitations fail to establish that the instant claim 1 is not directed to an abstract idea for the same or similar reason as noted above. 
In reference to claims 11 and 20: the instant claims are directed to a computing apparatus and a non-transitory computer-readable storage medium respectively and are considered analogous except that the respective claims recite additional generic hardware elements; however, having these elements do not change the analysis noted in reference to claim 1 of the instant application. Therefore, claims 11 and 20 are rejected as ineligible under 35 U.S.C. 101 as well. 
With regard to claims 12-19: are analogous to claims 2-10, and are therefore rejected as ineligible under 35 U.S.C. 101 for the same reason. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Armstrong et al. (U.S. PAP 2007/0162432) discloses a method for searching recent content publication activity. 
Yi et al. (U.S. PAP 2015/0178790) discloses a system for adjusting reserve price for impressions of a non-guaranteed delivery. 
Damegaard Husted (U.S. PAP 2017/0357660) discloses a method for automatically presenting to user online content based on the user’s preferences as derived from the user online activity and related system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857